DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-22-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0124630 hereinafter Kim in view of U.S. Pre-Grant Publication No. 2015/0180024 hereinafter Nose. 
Regarding Claim 1, Kim teaches a rechargeable lithium battery [10] comprising: a positive electrode [12] including a positive electrode active material; a negative electrode [13]; and an electrolyte solution (paragraphs 86-87), wherein the positive electrode active material comprises a lithium transition metal compound (paragraphs 38, 56), and a coating portion (lithium ion conducting layer) formed on a surface of the lithium transition metal compound, wherein the lithium ion conductor comprises lithium, a phosphoric acid group, and lanthanum [Li1+yM2-yXz, wherein M is La and X is PO4] (paragraphs 57-59). 
Kim teaches that the coating portion comprises lithium, a phosphoric acid group, and lanthanum (paragraphs 57-59) but does not specifically disclose cerium. 
However, Nose teaches a battery that comprises a positive electrode active material and a coating layer (paragraph 41), wherein the coating layer comprises lithium, phosphoric acid group, and lanthanoids such as La and Ce (paragraph 104). Therefore, it would have been obvious to one of ordinary skill in the art to use a coating layer that comprises lithium, phosphoric acid group, and lanthanoids such as La and Ce before the effective filing date of the claimed invention because Nose discloses that such material improve cycle characteristics, oxidation and pressure resisting characteristics, high-rate discharge characteristics, storage characteristics of the battery. 
The use of a known technique (i.e. coating the surface of the positive electrode material with lithium, phosphoric acid group, and lanthanoids such as La and Ce in lithium or sodium secondary battery) to improve similar products (or methods) in the same way is likely to be obvious (see MPEP § 2143, C). 
Regarding Claims 2-3, the combination teaches that the lithium ion conductor comprises lithium, a phosphoric acid group, and cerium [Li1+yM2-yXz, wherein M is Ce and X is PO4] which is expected to be an amorphous material (see combination of Kim and Nose described above). 
Regarding Claim 6, the combination teaches that the lithium ion conductor comprises a cerium salt (paragraphs 58-59, see combination of Kim and Nose described above). 
Regarding Claim 7, the combination teaches that the positive electrode active material comprises a lithium transition metal compound (paragraphs 38, 56 of Kim), and a coating portion (lithium ion conducting layer) formed on a surface of the lithium transition metal compound, wherein the lithium ion conductor comprises lithium, a phosphoric acid group, and cerium [Li1+yM2-yXz, wherein M is Ce and X is PO4] (paragraphs 57-59, see combination of Kim and Nose described above). 
Regarding Claim 8, the combination teaches that the element of the coating layer consists of cerium (paragraph 104 of Nose). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nose as applied above, and further in view of U.S. Pre-Grant Publication No. 2017/0170474 hereinafter Han. 
Regarding Claims 4-5, the combination does not specifically disclose that the lithium ion conductor comprises a metal (cerium) having a concentration gradient (i.e. the coating portion comprises a region A in which a ratio of cerium is relatively rich; a region B in which the ratio of cerium is relatively poor; and the ratio of cerium is equal to or higher than a ratio of phosphorus in the region A, the ratio of cerium is lower than the ratio of phosphorus in the region B). 
However, Han teaches a lithium secondary battery that comprises a cathode (positive electrode) including a central part and a surface part (paragraph 22), wherein the cathode active material comprises a metal having a concentration gradient in which the content of the metal increases from the central part to the surface part (paragraphs 57-58). Therefore, it would have been obvious to one of ordinary skill in the art to form a cathode active material with a metal having a concentration gradient before the effective filing date of the claimed invention because Han discloses that such configuration can form a lithium battery having excellent battery output and low-temperature characteristic (paragraph 106) [see MPEP § 2144.05]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729